Case 2:19-cv-08589-MCA-LDW Document 31 Filed 02/27/20 Page 1 of 2 PagelD: 270

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

RLJ PARTNERS, et al., Civil Action No.
Plaintiffs, 19-8589 (MCA) (LDW)

Vv.

JEFFREY BEVERLY, HOWARD ORDER

KARASIK, LESLIE BOCSKOR,

WILLIAM HAYDE, et al.,

Defendants.

 

 

THIS MATTER having come before the Court by way of plaintiffs’ February 21, 2020
letter requesting additional time to find substitute counsel (ECF No. 30); and

WHEREAS defendants’ motion to dismiss has been pending since November 8, 2019
(ECF No. 23); and

WHEREAS the Court granted withdrawal of plaintiffs’ former counsel by order dated
January 2, 2020 and gave plaintiffs until January 20, 2020 to secure new counsel and until January
31, 2020 to submit opposition to the pending motion to dismiss (ECF No. 27); and

WHEREAS plaintiffs submitted a January 14, 2020 letter requesting additional time to
find substitute counsel (ECF No. 28); and

WHEREAS the Court granted plaintiffs’ request and gave plaintiffs until February 21,
2020 to both secure new counsel and file opposition to the motion to dismiss (ECF No. 29); and

WHEREAS plaintiffs’ February 21, 2020 letter requests a further extension of the deadline
to secure new counsel until after April 15, 2020 (ECF No. 30); and

WHEREAS plaintiffs have had nearly two months to secure counsel and have

already received an extension to respond to the motion filed on November 8, 2019 that has
 

Case 2:19-cv-08589-MCA-LDW Document 31 Filed 02/27/20 Page 2 of 2 PagelD: 271

now been pending for nearly four months;

IT IS on this 27** day of February, 2020:

ORDERED that plaintiffs’ request for a further extension until after April 15, 2020
is not supported by good cause and is therefore denied; and it is further

ORDERED that any opposition to the pending motion to dismiss shall be filed on or before
March 16, 2020 or the motion will be deemed uncpposed; and it is further

ORDERED that, it appearing that several of the plaintiffs are entities that shall not appear
pro se, and as “[e]xcept as otherwise provided. ..a business entity other than a sole proprietor shall
neither appear nor file any paper in any action in any court of this State except through an attorney
authorized to practice in this State[,]” New Jersey Rule of Court 1:21-1(c), see Ready Pac Produce,
Inc. v. G.P. Borak Enterprises, LLC., No. CV 07-3402 (RBK), 2008 WL 11509905, at *2 (D.N.J.
May 23, 2008), plaintiffs subject to the rule above shall have substitute counsel enter appearances
on their behalf on or before March 16, 2020 or default shall be entered without further notice; and
it is further

ORDERED that the above deadlines shall be FINAL; and it is further

ORDERED that the Clerk of the Court is directed to serve copies of this order on all

plaintiffs.

Hobs 2. Wi, tes

‘Hon. Leda Dunn Wettre
United States Magistrate Judge
